NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted June 24, 2009*
                                    Decided June 25, 2009

                                            Before

                             KENNETH F. RIPPLE, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge
No. 08‐3477

SONYA MILES,                                         Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Southern District of Indiana,
                                                     Evansville Division.
       v.
                                                     No. 3:08‐cv‐084‐RLY‐WGH
VANDERBURGH COUNTY JAIL and
ERIC WILLIAMS,                                       Richard L. Young,
      Defendants‐Appellees.                          Judge.



                                          O R D E R

        In June 2008 Sonya Miles brought a wrongful‐death action under 42 U.S.C. § 1983
alleging that staff members at an Indiana jail acted with deliberate indifference to her son’s
medical needs. The district court dismissed the complaint as barred under the two‐year
statute of limitations for § 1983 actions filed in Indiana.  We affirm.   


       *
        After examining the appellant’s brief and the record, we have concluded that oral
argument is unnecessary.  Accordingly, the appeal is submitted on the brief and the record. 
See FED. R. APP. P. 34(a)(2). 
No. 08‐3477                                                                                 Page 2

        According to the complaint, guards at the Vanderburgh County Jail ignored the
medical needs of Miles’s son Anthony, who while incarcerated had been nursing a gunshot
wound to the neck, a swollen ankle, and a severe fever and cough.  Within days of arriving
at the jail, Anthony’s condition quickly deteriorated and he was rushed to a hospital, where
he was diagnosed with pneumonia and acute leukemia.  He died several days later, on
May 14, 2005.  After Miles filed her complaint, the district court directed her to show cause
why the action should not be dismissed for failure to state a claim because of the two‐year
statute of limitations.  The court acknowledged that the statute of limitations is an
affirmative defense, but said that dismissal was appropriate under Federal Rule of Civil
Procedure 12(b)(6) when the dates given in the complaint show that the action was
untimely.  By not filing her complaint until June 2008, Miles missed the expiration of the
two‐year period by more than 13 months.    

       On appeal Miles argues that the district court applied the wrong statute of limitation
when it dismissed her complaint.  She contends that she also named Sheriff Williams as a
defendant, and thus the district court should have applied Indiana Code § 34‐11‐2‐6, which
allows a plaintiff five years to file suit against public officers—such as a sheriff—for acts
performed in an official capacity.    

         We review de novo the district court’s dismissal of a complaint under 28 U.S.C.
§ 1915(e)(2)(B)(ii) for failure to state a claim.  Dewalt v. Carter, 224 F.3d 607, 611‐12 (7th Cir.
2000).  A district court may dismiss a complaint if it is obvious that the plaintiff has failed to
file suit within the applicable statute of limitations.  Limestone Dev. Corp., v. Vill. of Lemont,
520 F.3d 797, 802 (7th Cir. 2008); Walker v. Thompson, 288 F.3d 1005, 1010 (7th Cir. 2002).   

        Miles does not accurately state the governing statute of limitations for lawsuits
brought under § 1983.  Indiana indeed has a five‐year statute of limitations for suits filed
against a sheriff for acts performed in an official capacity, IND. CODE § 34‐11‐2‐6, but
§ 1983—which does not have its own statute of limitations—incorporates the forum state’s
limitations period for personal‐injury claims, Malone v. Corr. Corp. of Am., 553 F.3d 540, 542
(7th Cir. 2009); Johnson v. Rivera, 272 F.3d 519, 521 (7th Cir. 2001).  When the forum state has
various statutes of limitations for different types of injury, a federal court must use the
general period of limitation adopted by the state for personal‐injury suits, which in Indiana
is two years.  See  IND. CODE § 34‐11‐2‐4 (1999); Owens v. Okure, 488 U.S. 235, 249‐50 (1989);
Wilson v. Garcia, 471 U.S. 261 (1985); Malone, 553 F.3d at 542; Behavioral Inst. of Ind., LLC v.
Hobart City of Common Council, 406 F.3d 926, 929 (7th Cir. 2005).  Because Miles filed her
complaint more than three years after her son’s death, the district court appropriately
dismissed the complaint. 
                                                                                     AFFIRMED.